              Case 2:20-cr-00085-RAJ Document 95 Filed 07/29/21 Page 1 of 4




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT FOR THE
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                         NO. CR20-85-RAJ
10                           Plaintiff
11                      v.                              AMENDED PROTECTIVE ORDER
12    HARBANS SINGH,
13
                             Defendant.
14
15         This matter comes before the Court on the Joint Motion for Entry of an Amended
16 Discovery Protective Order regarding discovery materials, as permitted by Fed. R. Crim.
17 P. 16(d). Having considered the record and files herein, the Court finds there is good cause
18 to grant the joint motion, and hence issues the following amended Protective Order in this
19 case:
20         IT IS HEREBY ORDERED that the discovery materials discussed in the original
21 Motion for Entry of a Discovery Protective Order (Dkt. 16) and referred to therein as
22 “Protected Material,” listed or marked specially as “Protected Material,” may be produced
23 to counsel for the defendants in this case.
24         IT IS FURTHER ORDERED that possession of Protected Material is limited to the
25 attorneys of record in this case and their staff, and to any investigators, expert witnesses,
26 and other agents the attorneys of record retained in connection with this case (the “Defense
27 Team”). The attorneys of record, and their investigators, expert witnesses, and other agents
28 can review Protected Material with the defendant. The defendant can inspect and review

     United States v. Singh, CR20-85-RAJ                                  UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     AMENDED PROTECTIVE ORDER - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:20-cr-00085-RAJ Document 95 Filed 07/29/21 Page 2 of 4




 1 Protected Material, but shall not be allowed to possess, photograph, or record Protected
 2 Material or otherwise retain Protected Material or copies thereof.
 3          IT IS FURTHER ORDERED that defense counsel shall not provide Protected
 4 Material or copies thereof to any other person who is outside his or her law office and is
 5 not a member of the Defense Team, including the defendant or his family or associates.
 6 Other members of the Defense Team also shall not provide Protected Material or copies
 7 thereof to any other person who is not a member of the Defense Team, including the
 8 defendants or their families or associates.
 9          IT IS HEREBY FURTHER ORDERED that the defendants, defense counsel, and
10 other members of the Defense Team shall not otherwise disclose the Protected Material or
11 its contents to any other person, other than as necessary for the preparation of defenses at
12 trial and in subsequent appellate proceedings, if necessary.
13          This order does not limit employees of the United States Attorney’s Office for the
14 Western District of Washington from disclosing the Protected Material to members of the
15 United States Attorney’s Office, federal law enforcement agencies, the Court, or witnesses
16 in order to pursue other investigations or the prosecution in this case. Nor does it limit
17 employees of the United States Attorney’s Office for the Western District of Washington
18 from disclosing the Protected Material to the defense as necessary to comply with the
19 government’s discovery obligations. This order also does not prohibit the Defense Team
20 from disclosing the Protected Material to Karen M. Turo; Monica N. Ashiku; Kari San
21 Miguel; Catrin J. Lea; Gregory Olsavsky; Jeffrey Ketelsen; Emilia Bardini; and any other
22 witnesses subpoenaed by the defense who are employed by an agency of the United States.
23          IT IS FURTHER ORDERED that if counsel for the defendants finds it necessary to
24 file any documents marked as Protected Material, the material shall be filed under seal with
25 the Court. This does not entitle either party to seal their filings as a matter of course.
26          IT IS FURTHER ORDERED that at the conclusion of the case, the Protected
27 Material shall be returned to the United States, or destroyed, or otherwise stored in a
28

     United States v. Singh, CR20-85-RAJ                                    UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     AMENDED PROTECTIVE ORDER - 2
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:20-cr-00085-RAJ Document 95 Filed 07/29/21 Page 3 of 4




 1 manner to ensure that it is not subsequently duplicated or disseminated in violation of this
 2 Protective Order.
 3         Any violation of any term or condition of this Order by the Defendant, his attorneys
 4 of record, any member of the defense teams, or any attorney for the United States
 5 Attorney’s Office for the Western District of Washington, may be held in contempt of
 6 court, and/or may be subject to monetary or other sanctions as deemed appropriate by this
 7 Court. If the Defendant violates any term or condition of this Order, the United States
 8 reserves its right to seek a sentencing enhancement for obstruction of justice, or to file any
 9 criminal charges relating to the defendant’s violation.
10         Nothing in this Order shall prevent any party from seeking modification of this
11 Protective Order or from objecting to discovery that it believes to be otherwise improper.
12 In the event that compliance with this Order makes it difficult for defense counsel to adhere
13 to their Sixth Amendment obligations, or otherwise imposes an unworkable burden on
14 counsel, defense counsel shall bring any concerns about the terms of the Order to the
15 attention of the government. The parties shall then meet and confer with the intention of
16 finding a mutually acceptable solution. In the event that the parties cannot reach such a
17 solution, defense counsel shall have the right to bring any concerns about the scope or
18 terms of the Order to the attention of the Court by way of a motion.
19         Nothing in this order should be construed as imposing any discovery obligations on
20 the government that are different from those imposed by case law and Rule 16 of the
21 Federal Rules of Criminal Procedure. The failure to list, mark, or designate any materials
22 as provided in paragraph 2 shall not constitute a waiver of a party’s assertion that the
23 materials are covered by this Protective Order.
24 ///
25 ///
26 ///
27 ///
28 ///

     United States v. Singh, CR20-85-RAJ                                   UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     AMENDED PROTECTIVE ORDER - 3
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00085-RAJ Document 95 Filed 07/29/21 Page 4 of 4




1          This Protective Order does not constitute a ruling on the question of whether any
2 particular material is properly discoverable or admissible and does not constitute any ruling
3 on any potential objection to the discoverability of any material.
4
5          DATED this 29th day of July, 2021.
6
7
8                                                   A
9                                                   The Honorable Richard A. Jones
10                                                  United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     United States v. Singh, CR20-85-RAJ                                 UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     AMENDED PROTECTIVE ORDER - 4
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
